 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDOak Cliff-Golman Baking CompanyandBakery &ConfectioneryWorkers InternationalUnion ofAmerica,AFL-CIO,LocalNo. 111. Case16-CA-4532March 21, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn January 26, 1972, Administrative Law Judge'Henry L. Segal issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Oak Cliff-GolmanBaking Company, Dallas, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.'The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. SEGAL, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act,was heard in Dallas, Texas, on December 14, 1971.1 Thecharge was filed by the Union on October 22 (amendedNovember 29), and the complaint was issued on November23. The primary issue is whether the Respondent refused tobargain in violation of Section 8(a)(1) and (5) of the Actby: (a) bargaining directly and individually with employeesin the unit, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, and (b) unilaterally decreasing the rates of payspecified in a collective-bargaining contract. The Respon-dent answered denying the refusal to bargain.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofIAll dates are in 1971 unless otherwise stated2The unit descriptions set forth at this point will only describe thethe briefs filed by the General Counsel, the Respondent,and the Union, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Respondent,a Texas corporation,is engaged in thebakerybusiness at itsbakery in Dallas,Texas. During the12 months'period fromNovember23, 1970,to November23, 1971,a representative period,the Respondent receivedgross income in excess of $500,000 from the sale anddistributionof bakeryproducts.During the same period,Respondent purchased and received within the State ofTexas goods and materials valued in excess of $50,000directlyfrom States of the United States other than theState of Texas. The Respondent admits, and I find,that itis engaged in commerce within the meaning of Section 2(6)and (7) of the Act,and that the Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundDuring 1930, two bakery companies, Oak Cliff BakingCompany and Golman Baking Company, were establishedby the same families. Each company was located atseparate plants in Dallas.During 1965, while the two companies were separateentities, theUnion was certified as collective-bargainingrepresentative for employees in four separate units: 2(a)All bakery production employees employed byOak Cliff Baking Company and Golman BakingCompany, Inc., at their Dallas, Texas, plants-certifiedon July 21, 1965, in Case 16-RC-3913.(b)Allmaintenance and sanitation employees andporters employed by Oak Cliff Baking Company at itsDallas,Texas, plant-certified on July 21, 1965, inCase 16-RC-3913.(c)Allmaintenance and sanitation employees andporters employed by Golman Baking Company, Inc., atitsDallas, Texas, plant-certified on July 21, 1965, inCase 16-RC-3913.(d)All garage employees employed by Oak CliffBaking Company at its Dallas, Texas, plant-certifiedon September 10, 1965, in Case 16-RC-3979.The two companies were merged into Oak Cliff-GolmanBaking Company on November 15, 1969. For economicreasons the Golman Baking Company plant was leased toanother party not involved in this matter and the mergedcompany was located at one plant, the Oak Cliff plant. Alarge number of the Golman employees were terminatedand the remainder were transferred to the Oak Cliff plant.The Respondent and Union are currently parties to amultiemployer collective-bargaining contract signed onSeptember 9, 1970, which provides with respect to durationthat the contract shall remain in full force and effect untiland including July 22, 1972.3The agreement, by specific reference, covers employeesinclusions3The employersignatories to the contract are American Bakeries202 NLRB No. 72 OAK CLIFF-GOLMAN BAKING CO615in units certified in vanous Board cases including thosementioned above covering employees of the Respondent.The only employees of Respondent not covered by thecontract are sales department, thrift store, and officeclerical employees.B.The Relevant Contract ProvisionsArticle IX, section 9.4 of the contract provides forspecific increases in hourly wage rates for the vanousclassifications of employees effective the beginning payperiod nearest July 25, 1971.4ArticleXIV provides for a grievance and arbitrationprocedure to resolve "disputes ansing between the Em-ployer and the Union and/or employees concerning theinterpretation and application of the provisions of thisAgreement."Section 16.1 of article XVI provides a nonopeningclause,whereby each party agrees that the other partywould not be obligated to bargain with respect to anysubject matter covered in the agreement, or with respect toany subject or matter not specifically referred to or coveredin the agreement, even though such subject or matter maynot have been within the knowledge or contemplation ofeither or both the parties at the time the agreement wasnegotiated or signed.C.The Reduction in Hourly Wage RatesThe basic facts herein are mainly undisputed.Itwas stipulated by the parties that Respondent was insevere financial trouble in October. To keep from having toclose its business Respondent found it necessary to reduceitscosts.Among the steps taken to reduce costs theRespondent revoked, effective on October 7, the wageincrease given on the pay period nearest July 25, pursuantto section 9.4, article IX of the contract. This reduction wasreflected in the paychecks distributed on October 14 and15.5During October, management conducted a series ofmeetings and conferences related to the wage reductionwhich took effect on October 7. The principal spokesmanformanagement at the meetings was Larry Golman,executive vice president.The first conference conducted on October 5 was withthe President's five or six department heads. Larry Golmanexplained problems Respondent had encountered with itsbank creditors and the difficulties of meeting competition.He told the department heads that they would have to takea 10-percent reduction in salaries. (Unlike unit employeesthey had received no increases since 1970.)6 Golman alsoadvised the department heads that he was meeting with theUnion to obtain the Union's approval for a reduction inwage rates for the unit employees and cautioned them notto discuss the matter with the unit employees.Later in the morning on October 5, pursuant to atelephone call made by Larry Golman on October 4 toCompany,Mrs Baird'sBread Company, ITT-Continental Baking Compa-ny,Oak Cliff-Golman Baking Company, The Great Atlantic andPacificTea Company, Incorporated, Dallas Bakery, Manor Baking Company;Bakery Division, Safeway Stores, Incorporated, Dallas, Texas'Most ofthe classificationswere increased by 35 cents per hour5The Respondent also reduced its employeecomplementduring theHenry Molloy, financial secretary and business agent oftheUnion, a meeting was held in Larry Golman's office.The Union was represented by Molloy and Jack Kimber-lin, assistant business agent. In addition to Larry Golman,who was principal spokesman, Jake Golman, chairman ofthe board, and Phillip Golman, president, were present fortheRespondent. Larry Golman reviewed the financialproblems of the Respondent and advised that the Golmanshad thought of closing down, but in deference to its goodemployees they were taking drastic steps to keep theRespondent in operation. He advised that nonunit person-nel, including the officials, had taken a cut. Further, headvised that he would have to reduce the wages of theunion people down to what their wages were before theJuly 1971 increase given pursuant to the contract. He askedfor the Union's "blessings." Molloy explained that hecould not give the Union's "blessings" as employees wereinvolved who could grieve. Further, he explained that thecontract was a multiemployer contract and if the Unionagreed to a reduction the other employer signatories wouldask for the same decrease.? Golman indicated that heunderstood the Union's position, but he had to do whatwas necessary. Molloy noted that Earl Teatrick, executivevice president of the International Union was coming totown and requested that a meeting be arranged on thematter when Teatrick could attend. Thereupon a furthermeeting with Teatrick was agreed to for October 8. Duringthecourse of the meeting, Golman offered financialstatements toMolloy and Kimberlin for their inspection,but they declined as they did not question Golman'scontention as to the poor financial condition of theRespondent. Also during the meeting, Golman requestedthatMolloy and Kimberlin not discuss the matter ofreduction in wages with the employees.A third meeting was conducted by Golman on October5, this one with personnel from the sales department, whowere not represented by the Union. Golman reiterated thesame points that he had made in his earlier meeting withthe department heads.The fourth meeting conducted on October 5 was with theworking foremen, who are included in the unit. Golmanexplained the financial problems of the Respondent to theworking foremen and told them they would have to take areduction in wages back to what they were prior to the Julyincrease.He also requested that they discuss the situationwith their coworkers.On October 8, the previously scheduled meeting was heldbetween Larry, Jake, and Phil Golman for the Respondentand Molloy, Kimberlin, and Earl Teatrick, Internationalexecutive vice president, for the Union. Larry Golmanwent over the same ground for Teatrick's benefit as he hadat the October 5 meeting with Molloy and Kimberlin. Heshowed his books to Teatrick, but Teatrick also declined tolook at them as he agreed with Golman's version of thelatterpart of 1971 by cutting 15 unit employees, 2 office employees,a salesmanager, 2 supervisors, and several routemen6Officialsof the Respondent reduced their own salariesby 21 percent.7TheRespondentpointedout in the record that the otheremployersignatories are larger operations Some of them are segments of large chainsor divisions of large conglomerates. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's finances.Golman again asked for theUnion's blessings.8Teatrick explained that the Unioncould not go along with the wage reduction because thecontract was a multiemployer contract and the Unionwould have to grant corresponding adjustments to theother employers. Golman replied that he had no alternativebut to decrease the rates of pay or close the plant.On October 12, 1971, Larry Golman posted a notice inthe bakery announcing a series of three meetings ofemployees to be held in the production office on October13, 1971. The notice requested that the employees try toattend one of the meetings, and announced that themeetings concerned the Company's situation. Further, itstated that management would try to explain emergencyactions taken by the Company in order to "protect andinsure" the employees' future. A total of 72 employees outof approximately 135 in the unit attended the meetings. Atall of the meetings, Larry Golman explained the financialsituation of the Company and announced that among theactions taken to keep the Company in operation was areduction in wage rates of unit employees to what theywere prior to the July increase. Further it was announcedthat this reduction would be effective October 7. Manyemployees indicated that they were willing to accept thedecrease to protect theirjobs.9 One employee testified thatafter the meeting he attended, Jake Golman talked to himindividuallyabout the Respondent's problems. Otheremployees overheard the conversation.Subsequent to the reduction in wages, at the request ofsome of the employees, the Union filed a grievance withRespondent on behalf of each individual employee onOctober 18, citing the wage reduction as a violation ofsection 9.4 of article IX of the contract. As of the time ofthe hearing, no action had been taken on the grievance.D.Concluding FindingsIt is undisputed that during the term of the parties'collective-bargaining contract, the Respondent, in com-plete disregard of its contractual comnutments, unilaterallyreduced the wage rates of its employees included in theappropriate collective-bargaining units. Section 8(d) of theAct,which defines the obligation to bargain, not onlyimposes an obligation on each party to a contract to refrainfrom modifying the contract without complying with thenotice and waiting periods therein set forth, but alsoexpressly provides that the "duties so unposed shall not beconstrued as requiring either party to discuss or agree toany modification of the terms and conditions contained ina contract of a fixed term, if such modification is tobecome effective before such terms and conditions can bereopened under the terms of the contract." Here, thecontract was not subject to a reopener at the time the wagerateswere reduced. The Union did not agree to thereduction and under the provisions of Section 8(d) it was8During the course of the meeting,Golman indicated that he hadspoken to the working foremen and had requested that they speak to theother employees about the Respondent's problems,that the workingforemen reported back that the employees would rather take a decreasethan have the plant closed down9The Unionwas not advised that these meetings were to be held and nononemployee official of the Union was invited10OsageManufacturingCompany,173NLRB 458,461-462, C & Snot required to do so. The Respondent's unilateral changein wages which is a basic term or condition of employmentmanifestly constitutes a "modification" within the meaningof Section 8(d). Such action by the Respondent clearlybeing in derogation of its statutory obligation underSection 8(d) was therefore violative of Section 8(a)(5) oftheAct.'°The Respondent contends principally thateconomic necessity justified its actions. The GeneralCounsel and the Union stipulated that Respondent was inpoor financial condition, and the Respondent, at itsvarious meetings with the employees and Union stressed itsfinancial condition as necessitating the reduction. None-theless,financialnecessity is not a defense to suchunilateral action.ii In support of its position that its actionwas justified,Respondent suggests in its brief that itwithdrew from the contract and cites a Board case U.S.Lingerie Corp.,170 NLRB 750. There is no evidence in therecord that Respondent even attempted to withdraw fromthe total contract (which it could not do lawfully), and thecase cited is distinguishable. That case involved thetimeliness of a withdrawal from a multiemployer associa-tion under extraordinary circumstances, where the Em-ployer's financial difficulty predated commencement ofnegotiations and the Employer withdrew in order torelocate to another geographical area.The Respondent also contends that involved is a breachof contract, and not an unfair labor practice. However, itdoes not follow where given conduct is of a kind otherwisecondemned by the Act, that the Board is powerless todetermine whether an unfair labor practice was committedand to afford appropriate remedial relief simply becausethe conduct also constitutes a breach of contract.12The Respondent contends further as a defense thatinasmuch as the contract provides for a grievance andarbitration procedure to resolve disputes concerning theinterpretation and application of the provisions of thecontract, the Board should defer to that procedure,especially since the Union did file a grievance. (As notedthe grievance is pending and no action was taken on it asof the time of the hearing.) The Board, in a very recentcase, considered the issue of whether it should withhold itsprocesses where the contract prescribes a machinery forresolving a dispute.13 The Board noted that, "AlthoughSection 10(a) of the Act, clearly vests the Board withjurisdiction over conduct which constitutes a violation ofthe provisions of Section 8, notwithstanding the existenceofmethods of `adjustment or prevention that might beestablished by agreement,' nothing in the act intimates thatthe Board must exercise jurisdiction where such methodsexist." The Board did defer to arbitration. However, unlikethepresent case, theCollyercase involved a situationwhere the resolution of the dispute turned on theinterpretation of specific contractual provisions, and theemployer claimed contractual privilege. The Board statedIndustries, Inc,158 NLRB 454, 457-459,C & C Plywood Corporation,148NLRB 414, 415, set aside 351 F 2d 224 (C A 9), reversed 385 U S 421iiOsage Manufacturing Company, supra,at 462,C & S Industries, Inc,supra,at 460i2Osage Manufacturing Company, supra,at 462,C & S Industries, Inc,supra,at 458,Kinard Trucking Company, Inc,152 NLRB 449,45013Collyer Insulated Wire, A Gulf and Western Systems Co,192 NLRBNo 150 OAK CLIFF-GOLMAN BAKING CO617with respect to the issues involved, "In our view, disputessuch as these can better be resolved by arbitrators withspecial skill and experience in deciding matters ansingunder established bargaining relationships than by theapplication by this Board of a particular provision of ourstatute."However, the instant case is distinguishable fromCollyer.The Respondent herein did not contend that thecontractclauseproviding for a wage rate increase in Julyrequired any interpretation. In fact, in July, when the wageincreasewas due, the Respondent did not question itsobligation and it did put the increase into effect. Theclause inquestion was clear and unambiguous, and did notrequire the special competence of an arbitrator to deter-mine its meaning.Under these circumstances, I do notbelieve that the Board should withhold its authority toresolve the unfair labor practice and defer to arbitration.14The finding of an unfair labor practice here does notconflictwith the Board's theory inCollyerfavoringvoluntary settlement of contractual disputes througharbitral processessincethere is no contractual dispute inthis case.There remains one other issue for resolution. In additionto the allegation that Respondent violated Section8(a)(1)and (5) of the Act by unilaterally decreasing rates of pay,theGeneral Counsel alleges that the Respondent, duringthe month of October, bargained directly and individuallywith employees in theunitalso in violation of Section8(a)(1) and (5) of the Act. However, I do not find that theRespondent engaged in individual or direct bargainingwith the employees at itsmeetingsand conferences withemployees in the unit on October 5 and 13 in violation ofthe Act. It is clear that Respondent had decided to reducethewage rates before any meetings were held. Thesemeetings,although the Respondent explained the reasonsfor its actions, amounted to no more than notification tothe employees of a predetermined course of action towhich Respondent was committed.15In sum,I find and conclude that the Respondent, byunilaterally reducing the wage rates of its employees in theunit on October 7 in derogation of its statutory obligationunder Section 8(d) of the Act, engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The following constitute units appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act: 16(a)All bakery production employees employed by14C &S Industries, Inc, supra,459-460 See also C &C PlywoodCorporation, supra15SeeHuttig Sash and Door Company,154 NLRB 811, 817, affd 377F2d964(CA 8)The many cases cited by the counsel for General Counsel and Union intheir briefs in support of the allegation that the Respondent unlawfullyOak Cliff-Golman Baking Company at its Dallas,Texas, plant, excluding all other employees, officeclerical employees, professional employees, technicalemployees, truckdrivers, guards, watchmen, and super-visors as defined in the Act.(b)Allmaintenance and sanitation employees andporters employed by Oak Cliff-Golman Baking Com-pany at its Dallas, Texas, plant, excluding all otheremployees,officeclericalemployees,professionalemployees, technical employees, truckdrivers, guards,watchmen, and supervisors as defined in the Act.(c)All garage employees employed by Oak Cliff-Golman Baking Company at its Dallas, Texas, plant,excluding all other employees, including productionemployees, maintenance employees, porter and sanita-tion employees, office clerical employees, driver-salesemployees, transport drivers, guards, watchmen, andsupervisors as defined in the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid units within the meaning of Section 9(a) of theAct.5.By unilaterally reducing the wages of the employeesin the aforesaid units during the term of its collective-bargaining contract with the Union, the Respondent hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The Respondent has not engaged in unfair laborpractices insofar as the complaint alleges violations of theAct not specifically found herein.THE REMEDYHaving found that the Respondenthas engaged incertainunfair labor practices, I recommend that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act, including the posting of the notice attached to thisDecision.Since the Respondent, in derogation of its statutoryobligation,unilaterally reduced the wage rates of itsemployees during the term of the collective-bargainingcontract covering the employees involved, I recommendthat the Respondent be directed specifically to restore thewage rates in effect prior to such unilateral action and torefrain from making unilateral changes in wages, rates ofpay, or other terms and conditions of employment of itsemployees in the above-described appropriate units duringthe term of the contract without firstreaching agreementwith the Union concerning such contemplated changes.Further, I recommend that the Respondent make wholethe employees in the above-described appropriate units forany losses they may have suffered as a result of theunilateral reduction in wage rates, and include thereonbargained directly with the employees are distinguishable. In the main, theydeal with situations where the employers made offers to employees seekingacceptances,designed to repudiate their unions or to induce their return towork in strike situations16 I have modified the unit descriptions to reflect the new name of theRespondent resulting from the merger described in sec II, A, above 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterest at the rate of 6 percent per annum, as set forth inIsis Plumbing & Heating Co,138 NLRB 716.Because of the character and scope of the unfair laborpractices, found to have been engaged in by Respondent, Ishall recommend that the Respondent cease and desistfrom in any other manner interfering with, restraining, andcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is ordered that the Respondent, Oak Cliff-Golman Baking Company, Dallas, Texas, its officers,agents, successors, and assigns, shall. 171.Cease and desist from:(a)Refusing to bargain collectively with Bakery &ConfectioneryWorkers International Umon of America,AFL-CIO, Local No. I11, as the exclusive representativeof its employees in the following units with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment:(1)All bakery and production employees employedby Oak Cliff-Golman Baking Company at its Dallas,Texas, plant, excluding all other employees, officeclerical employees, professional employees, technicalemployees, truckdrivers, guards, watchmen, and super-visors as defined in the Act.(2)Allmaintenance and sanitation employees andporters employed by Oak Cliff-Golman Baking Com-pany at its Dallas, Texas, plant, excluding all otheremployees,officeclericalemployees,professionalemployees, technical employees, truckdrivers, guards,watchmen, and supervisors as defined in the Act.(3)All garage employees employed by Oak Cliff-Golman Baking Company at its Dallas, Texas, plant,excluding all other employees, including productionemployees, maintenance employees, porter and sanita-tion employees, office clerical employees, driver-salesemployees, transport drivers, guards, watchmen, andsupervisors as defined in the Act.(b) Instituting changes in wages, rates of pay, or otherterms and conditions of employment of its employees inthe above-described appropriate units during the effectiveterm of the contract covering said employees without firstconsulting with and bargaining with the Umon concerningsuch changes and reaching agreement on any modificationof the terms of the contract.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which I findnecessary to effectuate the policies of the Act:(a) Restore to the employees in the above-described unitsthe wage rates in effect prior to the reduction in wage ratesunilaterally instituted by the Respondent on October 7,1971, and make said employees whole for any loss of paythey may have suffered as a result of such reduction, andinclude therein interest at the rate of 6 percent per annumas set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c) Post at its plant in Dallas, Texas, copies of the noticeattached hereto and marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.19Ifurther recommend that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 16, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withBakery & Confectionery Workers International Unionof America, AFL-CIO, Local No. 111, as the exclusiverepresentative of the employees in the units describedbelow, concerning rates of pay, wages, hours ofemployment, and other conditions of employment. Theunits are:(1)Allbakery production employees em-ployed by Oak Cliff-Golman Baking Company atitsDallas,Texas,plant,excluding all otheremployees,professionalemployees,technicalemployees, truckdrivers, guards, watchmen, andsupervisors as defined in the Act.(2)All maintenance and sanitation employeesand porters employed by Oak Cliff-GolmanBaking Company at its Dallas, Texas, plant, OAK CLIFF-GOLMAN BAKING CO.619excluding all other employees, professional em-ployees,technicalemployees,truckdrivers,guards, watchmen, and supervisors as defined inthe Act.(3)All garage employees employed by OakCliff-Golman Baking Company at its Dallas,Texas,plant,excluding all other employees,includingproduction employees,maintenanceemployees,porter and sanitation employees,office clerical employees, driver-sales employees,transport drivers, guards, watchmen, and supervi-sors as defined in the Act.WE WILL NOT institute changes in wages, rates ofpay, or other terms and conditions of employment ofthe employees in the above-described units during theeffective term of the current collective-bargainingcontract with the above-named Union without firstconsulting with and bargaining with the Union con-cerning such changes and reaching agreement on anymodification of the terms of the contract.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILLrestore to the employees in the above-described units the wage rates in effect prior to theunilateral reduction in wage rates instituted on October7, 1971, and make them whole for any loss of pay theymay have suffered as a result of such reduction in wagerates.DatedByOAK CLIFF-GOLMANBAKING COMPANY(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Room 8A24,Federal OfficeBuilding, 819 Taylor Street, FortWorth, Texas 76102,Telephone817-334-2921.